Citation Nr: 0030862	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-12 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a rating in excess of 
70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
July 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Phoenix, Arizona, Department 
of Veterans Affairs (VA) Regional Office (RO).  The December 
1998 rating decision continued a 30 percent evaluation for 
PTSD, and the January 2000 rating decision increased the 
evaluation to 70 percent.  

In February 2000, the veteran filed an application for a 
total rating based upon individual unemployability.  This 
matter is referred to the RO.  


FINDINGS OF FACT

1.  The veteran retired in 1982 after a 40-year career with 
the same copper mining company.  

2.  The veteran is able to perform activities of daily 
living.  

3.  The veteran is oriented as to person, place, and time, 
and he remembers the names of his close relatives, his former 
occupation, and his own name.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 rating for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.2, 4.130, Diagnostic Code 9411 (2000) (effective 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO obtained the medical records from the 
identified health care providers.  The veteran received 
recent VA examinations, filed lay statements with the RO, and 
declined the opportunity for a hearing.  

Once the VA has fulfilled its duty to assist the veteran, 
disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

Under the criteria for PTSD, a 70 percent evaluation is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  

The only evidence in support of an increased rating includes 
symptoms of delusions or hallucinations and persistent danger 
of hurting self or others.  The veteran reported that he 
misperceived his grandchildren as Japanese spies that he had 
been forced to kill on Okinawa.  In July 1998, he was upset 
for several days after seeing his granddaughter run because 
he experienced a flashback of shooting a young boy between 
the shoulder blades as he was running.  In September 1999, 
the veteran's girlfriend reported that the veteran screamed 
during dreams of World War II and that he felt guilty because 
his friend had died in the invasion of Okinawa.  The veteran 
reported hearing voices of dead service friends 2-3 times per 
week.  He stated that the horrors of war went beyond what his 
mind could endure.  The veteran reported in May 1999 and 
September 1999 that he had tried to commit suicide three 
times and that suicide was always in the back of his mind.  
In September 1999, his girlfriend reported that the veteran 
would suddenly get angry for no reason and threaten her.  

In spite of these symptoms, a rating in excess of 70 percent 
is not warranted because the medical evidence does not show 
total occupational and social impairment with symptoms of an 
intermittent inability to perform activities of daily living; 
disorientation as to time or place; memory loss for names of 
close relatives, own occupation, or own name; gross 
impairment in thought processes or communication; or grossly 
inappropriate behavior.  

A rating in excess of 70 percent is not warranted because the 
medical evidence does not show total occupation and social 
impairment.  In April 1998 and July 1998, the veteran 
reported that he last worked and retired in 1982 after a 40-
year career with the same copper mining company.  He had even 
been prominently featured in a television documentary about 
work in the mine.  Although he reported social isolation and 
avoidance of crowds, the veteran easily established rapport 
with the September 1999 VA examiner.  He also reported 
spending a great deal of time in his home workshop planning 
projects.  The veteran does not have total occupational and 
social impairment.  

A rating in excess of 70 percent is not warranted because the 
medical evidence does not show symptoms of an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene).  The veteran's 
appearance was neat at therapy appointments in April 1998, 
June 1998, and August 1998.  He completed forms and lay 
statements for the claims file.  The veteran is able to 
perform activities of daily living.  

A rating in excess of 70 percent is not warranted because the 
medical evidence does not show symptoms of disorientation as 
to time or place.  Although the veteran forgot where to meet 
his girlfriend while shopping, the April 1998 VA examiner 
noted that he was on time for his appointment.  The September 
1999 VA examiner stated that he was oriented as to person, 
place, and time.  

A rating in excess of 70 percent is not warranted because the 
medical evidence does not show symptoms of memory loss for 
names of close relatives, own occupation, or own name.  The 
veteran introduced his girlfriend to the April 1998 and 
September 1999 VA examiners and listed the names of family 
members on VA forms.  He described his 40-year career in the 
copper mine to at least two VA examiners and on a documentary 
film.  He signed his name on numerous lay statements and 
forms filed with the RO.  The veteran remembers the names of 
his close relatives, his former occupation, and his own name.  

A rating in excess of 70 percent is also not warranted 
because the medical evidence does not show symptoms of gross 
impairment in thought processes or communication or grossly 
inappropriate behavior.  

A rating in excess of 70 percent is not warranted for PTSD.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Extraschedular considerations do not apply in this case 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 
38 C.F.R. § 3.321(b)(1999).  The evidence does not show that 
the service-connected disability markedly interferes with 
employment or causes frequent hospitalizations.  In April 
1998 and July 1998, the veteran reported that he had retired 
in 1982 after working full-time for the same copper mining 
company for 40 years.  He confirmed that he was treated on an 
outpatient basis because he reported driving to individual 
and group therapy appointments.  


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

